

Exhibit 10.3
NEWTEK BUSINESS SERVICES, INC.



--------------------------------------------------------------------------------



Employment Agreement with


Craig J. Brunet



--------------------------------------------------------------------------------

 

PREAMBLE. This Agreement entered into this 13th day of July 2006, by and between
Newtek Business Services, Inc. (the “Company”) and Craig J. Brunet (the
“Executive”), effective immediately.


WHEREAS, the Executive is to be employed by the Company as an Executive Vice
President; and


WHEREAS, the parties desire by this writing to set forth the employment
relationship of the Company and the Executive.


NOW, THEREFORE, it is AGREED as follows:


1. Defined Terms


When used anywhere in the Agreement, the following terms shall have the meaning
set forth herein.


(a) “Board” shall mean the Board of Directors of the Company.


(b) “Change in Control” shall mean any one of the following events: (i) the
acquisition of ownership, holding or power to vote 50% or more of the Company’s
voting stock, (ii) the acquisition of the ability to control the election of a
majority of the Company’s directors, (iii) the acquisition of a controlling
influence over the management or policies of the Company by any person or by
persons acting as a “group” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934), or (iv) during any period of two consecutive
years, individuals (the “Continuing Directors”) who at the beginning of such
period constitute the Board of Directors of the Company (the “Existing Board”)
cease for any reason to constitute at least one half thereof, provided that any
individual whose election or nomination for election as a member of the Existing
Board was approved by a vote of at least two-thirds of the Continuing Directors
then in office shall be considered a Continuing Director. For purposes of this
paragraph only, the term “person” refers to an individual or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.


(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and as interpreted through applicable rulings and regulations in effect
from time to time.


(d) “Code §280G Maximum” shall mean the product of 2.99 and the Executive’s
“base amount” as defined in Code §280G(b)(3).



--------------------------------------------------------------------------------


(e) “Company” shall mean Newtek Business Services, Inc., and any successor to
its interest.


(f) “Effective Date” shall mean the date of execution referenced in the Preamble
of this Agreement.


(g) “Executive” shall mean Craig J. Brunet.


(h) “Good Reason” shall mean any of the following events, which has not been
consented to in advance by the Executive in writing: (2) the requirement that
the Executive perform his principal executive functions on a permanent and
regular basis more than seventy five (75) miles from his primary office (New
York, NY) as of the Effective Date; (2) a material reduction in the Executive’s
base compensation as the same may be increased from time to time; (3) the
failure by the Company to continue to provide the Executive with compensation
and benefits provided for on the Effective Date, as the same may be increased
from time to time, or with benefits substantially similar to those provided to
him under any of the Executive benefit plans in which the Executive now or
hereafter becomes a participant, or the taking of any action by the Company
which would directly or indirectly reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by him; (4) the assignment to
the Executive of duties and responsibilities materially different from those
associated with his position on the Effective Date; and (5) a material
diminution or reduction in the Executive’s responsibilities or authority in
connection with his employment with the Company, except for the well-being of
the Company in the judgment of the Board.


(i) “Just Cause” shall mean the Executive’s (1) willful misconduct, (2) breach
of fiduciary duty, (3) intentional failure to perform stated duties, conviction
of a felony, (4) conviction of a misdemeanor punishable by imprisonment of not
less than 6 months, (5) performance of duties in a negligent or reckless manner,
(6) material breach of any provision of this Agreement.


2. Employment. The Executive is employed as an Executive Vice President of
Strategic Planning and Marketing of the Company. The Executive shall render such
management services for the Company and its affiliates as are customarily
performed by persons situated in a similar executive capacity and which are
consistent with the duties of a senior executive manager. The Executive shall
report to the Chief Executive Officer. The Executive shall, with respect to all
matters to which he devotes attention, meet with and communicate regularly with
other senior management of the Company and its subsidiaries. The Executive shall
also promote, by entertainment or otherwise, as and to the extent permitted by
law, the business of the Company and its subsidiaries. The Executive’s other
duties shall be such as the Company's Chief Executive Officer may from time to
time reasonably direct, including normal duties as an officer of the Company,
participation on an executive management committee of the Company for so long as
so constituted by the Chief Executive Officer, and election and/or appointment
as a board member or officer of the Company’s current and future principal
business subsidiaries.



--------------------------------------------------------------------------------


3. Base Compensation. The Company agrees to pay the Executive during the term of
this Agreement a salary at the rate of $240,000 per annum, payable in cash not
less frequently than monthly. Additionally, the Board shall review, not less
often than annually, the rate of the Executive’s salary and may decide to
further increase his salary.


4. Benefits.


(a) Participation in Retirement, Medical and Other Plans. The Executive shall
participate in any plan that the Company maintains for the benefit of its
employees if the plan relates to (i) pension, profit-sharing, or other
retirement benefits, (ii) medical insurance or the reimbursement of medical or
dependent care expenses, or (iii) other group benefits, including disability and
life insurance plans.


(b) Executive Benefits; Expenses. The Executive shall participate in any fringe
benefits which are or may become available to the Company’s senior management
Executives, including for example incentive compensation plans, club
memberships, and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Executive under this
Agreement. The Executive shall be reimbursed for all reasonable out-of-pocket
business expenses which he shall incur in connection with his services under
this Agreement upon substantiation of such expenses in accordance with the
policies of the Company, including the Company’s Employee Handbook and Code of
Conduct.


5. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment under this Agreement, for the period commencing on the
Effective Date and ending on December 31, 2007 or such earlier date as is
determined in accordance with Section 10 (the “Term”).


6. Loyalty; Non-competition.


(a) During the period of his employment hereunder and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, the Executive
shall devote substantially all his full business time, attention, skill, and
efforts to the faithful performance of his duties hereunder; provided, however,
from time to time, Executive may serve on the boards of directors of, and hold
any other offices or positions in, companies or organizations, at the request of
the Company or which will not present, in the opinion of the Board, any conflict
of interest with the Company or any of its subsidiaries or affiliates, nor
unfavorably affect the performance of Executive’s duties pursuant to this
Agreement, nor violate any applicable statute, regulation or the CPR. “Full
business time” is hereby defined as that amount of time usually devoted to like
companies by similarly situated executive officers. During the term of his
employment under this Agreement, the Executive shall not engage in any business
or activity contrary to the business affairs or interests of the Company, or to
the pertinent laws, rules, and regulations of the United States of America, and
the State of New York.


(b) Nothing contained in this Section 6 shall be deemed to prevent or limit the
Executive’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Company or, solely as a passive or minority
investor, in any business.



--------------------------------------------------------------------------------


7. Standards. The Executive shall perform his duties under this Agreement in
accordance with (a) such reasonable standards as the Board may establish from
time to time, (b) the Company’s Code of Conduct, (c) the Company’s Employee
Handbook, and (d) the laws, rules and regulations of the United States of
America and the State of New York. The Company will provide Executive with the
working facilities and staff customary for similar executives and necessary for
him to perform his duties. The Executive shall at all times remain a member in
good standing of the bar of the State of New York. All determinations of
reasonableness to be made by the Board under this Agreement are to be made in
the reasonable and good faith judgment of the Board.


8. Vacation and Sick Leave. At such reasonable times as the Board shall in its
discretion permit, the Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of his employment under this
Agreement, all such voluntary absences to count as vacation time; provided that:


(a) The Executive shall be entitled to an annual vacation in accordance with the
policies that the Board periodically establishes for senior management
Executives of the Company, but in no event less than three weeks per annum.


(b) The Executive shall not receive any additional compensation from the Company
on account of his failure to take a vacation, and the Executive shall not
accumulate unused vacation from one fiscal year to the next, except in either
case to the extent authorized by the Chief Executive Officer.


(c) In addition to the aforesaid paid vacations, the Executive shall be entitled
without loss of pay, to absent himself voluntarily from the performance of his
employment with the Company for such additional periods of time and for such
valid and legitimate reasons as the Board may in its discretion determine.
Further, the Board may grant to the Executive a leave or leaves of absence, with
or without pay, at such time or times and upon such terms and conditions as such
Board in its discretion may determine.


(d) In addition, the Executive shall be entitled to an annual sick leave benefit
as established by the Board.


9. Indemnification. The Company shall indemnify and hold harmless Executive from
any and all loss, expense, or liability that he may incur due to his services
for the Company as an officer and or director (including any liability he may
ever incur under Code § 4999, or a successor, as the result of severance
benefits he may collect pursuant to Sections 10 or 11) during the full Term of
this Agreement and shall at all times maintain adequate insurance for such
purposes. However, the Company will not indemnify or hold harmless Executive (a)
from any and all loss, expense, or liability that he may incur due to
Executive’s intentional misconduct, recklessness, dereliction of duty, gross
negligence, or negligence, (b) arising from or related to Executive’s employment
or representations as an attorney prior to his commencement of employment with
Company or (c) arising from or related to conflicts of interest between Company
and clients that Executive represented in his prior employment or
representations as an attorney prior to Executive’s commencement of employment
with Company. This indemnification shall be in addition to the obligations
assumed by the Company to provide indemnification to Executive owed to him by
Harvest Strategies, LLC in his role as officer and manager of that company prior
to the acquisition of the assets and liabilities of Harvest Strategies, LLC.



--------------------------------------------------------------------------------


10. Termination and Termination Pay. Subject to Section 11 hereof, the
Executive’s employment hereunder may be terminated under the following
circumstances:


(a) Just Cause. The Board, based on a good faith determination and upon written
notice, can immediately terminate at any time for just cause the Executive’s
employment. The Executive shall have no right to receive compensation or other
benefits for any period after termination for Just Cause.


(b) Without Just Cause. The Board, upon written notice, can immediately
terminate Executive’s employment for a reason other than Just Cause, in which
case the Executive shall be paid an amount equal to the balance of compensation
provided for by Section 3 hereof for the balance of the Term.


(c) Resignation by Executive with Good Reason. The Executive may at any time
upon written notice to the Company, immediately terminate employment for Good
Reason, in which case the Executive shall be entitled to receive the following
compensation and benefits: (1) the salary provided pursuant to Section 3 of this
Agreement, up to the expiration date (the “Expiration Date”) of the Term,
including any renewal term, of this Agreement, and (2) the cost to the Executive
of obtaining all health, life, disability and other benefits which the Executive
would have been eligible to participate in through the Expiration Date based
upon the benefit levels substantially equal to those that the Company provided
for the Executive at the date of termination of employment. Said payment shall
be made in monthly payments but shall cease once the Executive accepts new full
time employment.


(d) Resignation by Executive without Good Reason. The Executive may voluntarily
terminate employment with the Company during the Term of this Agreement, upon at
least 60 days’ prior written notice to the Board of Directors, in which case the
Executive shall receive only his compensation, vested rights, and Executive
benefits up to the date of his resignation without Good Reason.


(e) Retirement, Death, or Disability. If the Executive’s employment terminates
during the Term of this Agreement due to his death, a disability that results in
his collection of any long-term disability benefits, or retirement at or after
age 62, the Executive (or the beneficiaries of his estate) shall be entitled to
receive the compensation and benefits that the Executive would otherwise have
become entitled to receive pursuant to subsection (d) hereof upon a termination
without Good Reason.


(f) Termination Related to Change in Control. In the event this Agreement is
terminated as described in subsections (1) or (2) below, Executive shall be
entitled to the greater of (x) the balance of the compensation due him under
this Agreement for the full Term or (y) base compensation for a six (6) month
period:


(1)  termination by the Company within the period beginning three (3) months
preceding a Change in Control and ending six (6) months following a Change in
Control for any reason; or



--------------------------------------------------------------------------------


(2) termination by the Executive within the 6 month period following a Change in
Control for Good Reason.


11. No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.


12. Trade Secrets; Confidences and Secrets. During the course of Executive’s
employment, Executive will come into contact with the Company’s confidential
business information, confidential proprietary information, and trade secrets
(collectively, the “Trade Secrets”). During the Term of this Agreement and
thereafter Executive will maintain the Trade Secrets in confidence and will take
no action that will in any way lessen or diminish the Trade Secrets’
confidential and proprietary nature. Executive will in all events protect and
preserve the confidential and proprietary nature of the Trade Secrets, whether
during the Term of this Agreement or thereafter. Whether during or after the
Term of this Agreement or thereafter, Executive will upon reasonable notice
account for any and all Trade Secrets in his possession or control, and will,
upon reasonable request, (a) turn-over any and all such Trade Secrets in
Executive’s possession or control, (b) provide a sworn statement of such Trade
Secrets in Executive’s possession or control, (c) provide the Company such
access to computers, web-sites, electronic mail boxes and web pages that
Executive may possess and/or control in order for the Company to ascertain the
extent to which Executive is in possession of the Trade Secrets, and/or (4)
provide the Company with a sworn statement that Executive is not in possession
or control of such Trade Secrets.


13. Successors and Assigns.


(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.


(b) Since the Company is contracting for the unique and personal skills of the
Executive, the Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Company.


14. Corporate Authority. Company represents and warrants that the execution and
delivery of this Agreement by it has been duly and properly authorized by the
Board and that when so executed and delivered this Agreement shall constitute
the lawful and binding obligation of the Company.


15. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.


16. Applicable Law. The validity, interpretation, and performance of this
Agreement shall be governed by and construed in accordance with the substantive
law of the State of New York, without giving effect to conflict of law
principles. Any action, lawsuit, demand, claim or counterclaim shall be resolved
by a judge alone, and both parties hereby expressly waive and forever disclaim
the right to a trial before a civil jury.



--------------------------------------------------------------------------------


17. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


18. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto with respect to the matters
addressed and shall supersede all previous agreements with respect to such
matters.


19. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.


 



Witnessed by: NEWTEK BUSINESS SERVICES, INC.    
/s/ Jeffrey G. Rubin                       
By /s/ Barry Sloane                              
 
Its: Chairman, CEO
Witnessed by:
     
/s/ Michael J. Holden                     
/s/ Craig J. Brunet                                 
 
Craig J. Brunet




--------------------------------------------------------------------------------

